On the 4th day of January, 1930, an opinion was handed down in this case affirming the conviction as to both the defendants. The defendant George Scism has filed a petition for rehearing on the ground that the evidence was insufficient to support the verdict of the jury as to him.
The petition for rehearing is granted, and, upon a further consideration of the evidence, the court is of the opinion that there is not evidence sufficient in the record to support the verdict of guilty as against the defendant George Scism.
For the reasons stated, the cause is reversed as to him.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 155